The state has filed a motion for rehearing insisting that the judgment should not have been reversed because of the absence of the witness Drake. There can be no question as to the materiality of his evidence. It is not for us nor the trial judge to determine its probable truth. This is precluded by the affidavit of the witness attached to the motion for new trial. White v. State, 90 Tex.Crim. R., 236 S.W. 745 and cases therein cited; also Mangrum v. State, 105 Tex.Crim. R.,290 S.W. 166; Tubb v. State, 5 S.W.2d 150; Kellar v. State,11 S.W.2d 512. Neither do we think under the circumstances of the present case we can assume responsibility of holding that if Drake had been present and testified there is no reasonable probability of any different result of the trial. We must judge that from the view point of *Page 582 
the jury. If they should accept Drake's evidence as true — and in view of his affidavit attached to the motion for new trial they are the ones to determine it — the state's theory of this killing is overturned.
The witness Drake in response to process appeared as a witness when the case was called for trial on April 8th. He reported to appellant's attorneys that he had been exposed to smallpox; this information was conveyed to the trial judge who suggested that the county health officer examine the witness; he was found to have some temperature but no pronounced symptoms of smallpox as the time for this development was too soon after the exposure. The result of the examination was made known to the judge; he did not see the witness and did not excuse him in person but told one of appellant's attorneys that "as long as there was any thought or chance of his having it (smallpox) that I did not want to jeopardize the health of the jurors or any other officers, . . . and that it would be best to let him go home under the circumstances." Upon being told this the witness went to his home in Fort Worth. It was evidently in the mind of the trial judge that before the witness would be needed it would probably develop whether or not he had smallpox. Appellant's application for continuance for this witness was overruled on April 8th. Upon reaching Fort Worth the witness reported to the health officer there his exposure to smallpox and he was vaccinated and quarantined as a "smallpox contact." On April 9th a letter was directed to one of appellant's attorneys by the health officer of Fort Worth advising of the vaccination and quarantine of the witness and informing the attorney that he would not be released from quarantine until April 15th. Immediately upon receipt of this letter — on April 10th — a renewed application for continuance was presented, attached to which was the letter from the health officer in Fort Worth and the affidavit of the witness as to what his testimony would be; this application was likewise overruled. If the court did not fully appreciate the importance of the testimony of the witness beforehand, it evidently became apparent as the trial progressed. During the time appellant was putting on his evidence the judge told one of appellant's attorneys in private conversation, and while the attorney was reading or examining some notes, that he would give the attorney an attachment for the witness Drake if the attorney wanted it, and understood the attorney to reply that "It won't do any good." The attorney in question gave testimony on the hearing of the motion for a new trial that he did not hear the judge make such *Page 583 
offer, or did not understand what was said. It does not appear that counsel for appellant had any information touching the probability of getting the witness further than the health officer's statement heretofore referred to that witness would not be released from quarantine until April 15th. The case went to the jury on April 12th. Upon the hearing of the motion for new trial on April 26th the state introduced an affidavit from the health officer which was made on April 13th to the effect that he would have permitted the witness to attend court upon a statement "from the officials of said court" that they would see that the witness "did not come in contact with any person susceptible to smallpox." It is not shown that appellant's attorneys had any knowledge of this attitude of the health officer until said affidavit was introduced by the state. If the state's officers knew that the presence of the witness could be obtained during the trial upon giving the assurance suggested by the health officer it occurs to us that they should have taken steps to have him present as they only could furnish such assurance. Considering the materiality of the absent testimony, the diligence used to have the witness present, and the effort to secure a postponement of the case until that could be accomplished, we do not feel authorized to hold that the presence of the witness was waived. The trial judge is to be commended for not encouraging a multiplicity of continuances, but circumstances sometimes arise where in the administration of justice delay cannot be avoided; after all, juries must decide questions of fact upon material evidence, and when deprived of an opportunity to hear it injustice may result.
The motion for rehearing is overruled.
Overruled.